ROGERS, Circuit Judge.
Acco Systems, a division of Durr, Inc. (“Acco”), the defendant-appellee, fired Leon Nicholson, the plaintiff-appellant, while Nicholson was on leave for a series of knee surgeries. Nicholson sued Acco *388under, inter alia, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., contending that Acco had terminated him because of his “disability.” The district court granted summary judgment in favor of Acco, finding that (1) Nicholson had not created a genuine issue of material fact as to whether his knee condition “substantially limited” him in the “major life activities” of walking and working, and (2) Nicholson had not created a genuine issue of material fact as to whether he could perform the essential functions of his job with reasonable accommodation, because his proposed accommodation, working at home, was not reasonable as a matter of law.
After reviewing the briefs and the record on appeal in this case, and after hearing oral argument from the parties, we are persuaded that the district court properly granted the defendant’s motion for summary judgment for the reasons stated in its opinion of April 8, 2003. Accordingly, for those reasons, we AFFIRM the judgment of the district court.